DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Office Action Non-Final rejection on the merits. Claims 1 – 10 and 16 – 25 are currently pending and have been fully considered below.
Claims 4, 6 and 8 depend on claims that have been objected to as allowable if rewritten in independent form.
Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 16-20 in the reply filed on 11/23/2020 is acknowledged.
Claim Objections
Claims 2, 3, 5, 7, 17, 18, 19, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 10, 16, 9, 20, 21, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng (U.S. Patent Publication No. 2020/0151800).
As per claims 1 and 16, (Original) Tseng discloses a system and method for ordering goods via a vehicle, the system comprising: 
a location sensor configured to detect a current location of the vehicle 
(fig. 1 and [0017] The GNSS controller may be configured to support various current and/or future global or regional location systems such as global positioning system (GPS), Galileo, Beidou, Global Navigation Satellite System (GLONASS) and the like.);

an input device configured to receive user input corresponding to a first desired consumable order corresponding to a first desired consumable from a first point of sale 
(fig. 1 and [0015] The computing platform 104 may be provided with various features allowing the vehicle occupants/users to interface with the computing platform 104. For example, the computing platform 104 may receive input from human-machine interface (HMI) controls 118 configured to provide for occupant interaction with the vehicle 102.);

 a network access device configured to transmit and receive data from a remote device 
(fig. 1 and [0020] The computing platform 104 may be further configured to communicate with a telematics control unit (TCU) 174 via one or more in-vehicle network 170.); and

an electronic control unit (ECU) coupled to the location sensor, the input device, and the network access device (see fig. 1), and configured to:
determine or predict a first wait time between ordering the first desired consumable order and a corresponding first desired consumable being available for pickup at the first point of sale 
,

determine or predict a first route time corresponding to an amount of time for the vehicle to travel from the current location of the vehicle to the first point of sale 
([0003] In one or more illustrative embodiment of the present disclosure, a vehicle includes a controller, programmed to responsive to user input to pick up an item at a shop, calculate an estimated time of arrival (ETA) to the shop and a predicted preparation time for the item by the shop; and responsive to a current time being within a grace period to the preparation time before the ETA, place an order for the item.), and

control the network access device to transmit the first desired consumable order to the first point of sale when the first wait time is within a predetermined amount of time of the first route time 
([0003] In one or more illustrative embodiment of the present disclosure, a vehicle includes a controller, programmed to responsive to user input to pick up an item at a shop, calculate an estimated time of arrival (ETA) to the shop and a predicted preparation time for the item by the shop; and responsive to a current time being within a grace period to the preparation time before the ETA, place an order for the item.).

As per claim 9, (Original) Tseng discloses the system of claim 1 wherein the ECU is further configured to determine or predict the first wait time based on at least one of a quantity of cars in line, a quantity of customers in line, a quantity of pending orders, a preparation time for the first desired consumable, or items contained in the first desired consumable order at the first point of sale ([0004] calculating an estimated time of arrival (ETA) to the shop and a predicted preparation time for the item by the 

As per claims 10 and 20, (Original) Tseng discloses the system of claim 1 further comprising an output device configured to output data, wherein the ECU is further configured to control the output device to output data indicating that the vehicle should depart toward the first point of sale when the first route time is within a predetermined amount of time of the first wait time ([0021] Due to the perishable nature of the goods/items, one of the purposes of the present embodiment is to send the order to the shop 202 at a calculated time that allows the shop 202 to prepare the goods and have the goods ready at substantially the same time as the vehicle 102 arrives.).

As per claim 21, (New) Tseng discloses a system for ordering goods via a vehicle, the system comprising: 
a location sensor configured to detect a current location of the vehicle
(fig. 1 and [0017] The GNSS controller may be configured to support various current and/or future global or regional location systems such as global positioning system (GPS), Galileo, Beidou, Global Navigation Satellite System (GLONASS) and the like.);

an input device configured to receive user input corresponding to a first desired consumable order corresponding to a first desired consumable from a first point of sale 
(fig. 1 and [0015] The computing platform 104 may be provided with various features allowing the vehicle occupants/users to interface with the computing platform 104. For example, the computing platform 104 may receive input from human-machine interface (HMI) controls 118 configured to provide for occupant interaction with the vehicle 102.);

an output device configured to output data (see fig. 1);
a network access device configured to transmit and receive data from a remote device; and
(fig. 1 and [0020] The computing platform 104 may be further configured to communicate with a telematics control unit (TCU) 174 via one or more in-vehicle network 170.); and
an electronic control unit (ECU) coupled to the location sensor, the input device, and the network access device (see fig. 1), and configured to:
determine or predict a first wait time between ordering the first desired consumable order and a corresponding first desired consumable being available for pickup at the first point of sale
([0003] In one or more illustrative embodiment of the present disclosure, a vehicle includes a controller, programmed to responsive to user input to pick up an item at a shop, calculate an estimated time of arrival (ETA) to the shop and a predicted preparation time for the item by the shop; and responsive to a current time being within a grace period to the preparation time before the ETA, place an order for the item.),

determine or predict a first route time corresponding to an amount of time for the vehicle to travel from the current location of the vehicle to the first point of sale 
([0003] In one or more illustrative embodiment of the present disclosure, a vehicle includes a controller, programmed to responsive to user input to pick up an item at a shop, calculate an estimated time of arrival (ETA) to the shop and a predicted preparation time for the item by the shop; and responsive to a current time being within a grace period to the preparation time before the ETA, place an order for the item.),
control the network access device to transmit the first desired consumable order to the first point of sale when the first wait time is within a predetermined amount of time of the first route time 
and

control the output device to output an identifier of the first point of sale when the first wait time is within the predetermined amount of time of the first route time 
([0003] In one or more illustrative embodiment of the present disclosure, a vehicle includes a controller, programmed to responsive to user input to pick up an item at a shop, calculate an estimated time of arrival (ETA) to the shop and a predicted preparation time for the item by the shop; and responsive to a current time being within a grace period to the preparation time before the ETA, place an order for the item.).

As per claim 24, (New) Tseng discloses the system of claim 21 wherein the ECU is further configured to determine or predict the first wait time based on at least one of a quantity of cars in line, a quantity of customers in line, a quantity of pending orders, a preparation time for the first desired consumable, or items contained in the first desired consumable order at the first point of sale (see fig. 3).

As per claim 25, (New) Tseng discloses the system of claim 21 wherein the ECU is further configured to control the output device to output data indicating that the vehicle should depart toward the first point of sale when the first route time is within a predetermined amount of time of the first wait time (see fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited form attached.                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687